DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a blade of a fan or compressor that is a component of a turbofan engine…” The claim then jumps into what is presumed to be the body of the claim. However, there is no transitional phrase, and it is therefore not clear if all of the structure recited in the “preamble” (presumed) is part of the invention, or not.





	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art, hereinafter referenced as AAPA.
AAPA discloses a blade of a fan or compressor that is a component of a turbofan engine, wherein the blade is divided into a subsonic region and a transonic region in a height direction, a relative Mach number of an air flow flowing to the blade during rated operation of the turbofan engine being lower than 0.8 in the subsonic region and equal to or higher than 0.8 in the transonic region, a cross section of the blade at each location in the height direction is formed by a concave pressure surface and a convex suction surface each of which extends between a leading edge and a trailing edge of the blade, and in the cross section, provided that an angle formed by a tangent at a point on the pressure surface or suction surface and an axial direction of the turbofan engine is referred to as a blade surface angle (beta), the blade surface angle at the leading edge is referred to as an inlet blade surface angle (beta.in), the blade surface angle at the trailing edge is referred to as an exit blade surface angle (beta.ex), a parameter (delta) defined by the formula (1) is referred to as a blade surface angle change rate: delta=(beta.in-beta.)/(beta.in-beta.ex) formula (1) a segment connecting the leading edge and the trailing edge is referred to as a chord, and a parameter (x/c) defined as a distance (x) of a point on the pressure surface or suction surface from the leading edge in the axial direction divided by an axial length (c) of the chord is referred to as a chord ratio, a minimum value of the blade surface angle change rate is 
See below with the cited screenshots with lines drawn on the drawings which are to scale. The claims as written overlap with the AAPA. As shown in Figure 2A, the solid line minimum value of the blade surface angle change rate is greater than -0.9 in the subsonic region on the pressure surface, and the circled intersection is at 0.39 and 0.43 (the solid line is below the circled intersection, meeting the limitation). As shown in Figure 2B, at 0.05 chord ratio, the change rate is at least 0.26, and at 0.36 chord ratio the change rate in blade surface angle is less than 0.58 (below the line, see circled intersection). As shown in Figure 3A, the minimum value of the blade surface angle change rate is greater than -0.48, and at 0.35 chord ratio the blade angle change rate is less than 0.12 in the transonic section. As shown in Figure 3B, the blade surface angle change rate at a location where the chord ratio is 0.10 is about 0.29, and at 0.43 chord ratio the blade surface angle change rate is less than 0.47 in the transonic section.

    PNG
    media_image1.png
    390
    401
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    329
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    471
    media_image4.png
    Greyscale




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baltas (US 10184340) discloses a relative angle defined by the inlet and exit of the blade as measured by percent span for a subsonic and transonic blade.
Sonoda (US 7056089) discloses a blade curvature (blade surface shape) compared with the chord length of the blade.
Pallot (US 10480532) discloses a blade curvature with the ratio ((theta-theta.e)/theta.k) compared with the chord length of the blade.
Chandraker (US 7175393) discloses a plurality of transonic blade profiles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN D SEABE/               Primary Examiner, Art Unit 3745